Title: To Benjamin Franklin from Deborah Franklin, 8 January 1765
From: Franklin, Deborah
To: Franklin, Benjamin


My Dear Child
Philadelphia Jan the 8 1765
I donte think the Packit will sail at the time but I write lest it shold and I shold be found wantting in my Duty and you be displesd.
In the firste plase Salley is Come home Shee traveled the coldest day I ever felte or that I ever remember and staid at the ferry [?] house till the next day then walked over one halef of the river and then in the bote the other halef but Shee is att home Safe now and we air all blocked up Could. I donte think we have had so much Snow this thirtey years one Can hardly see the Topes of the postes now it is two deep to go a Slaying I am told the river is inhabeyted with Taverens but I have not seen it. Jamey Allin fell in but as mony pepel was on he had presente helpe. I did not hear that he got Cold. Poor Naney is quite fritened. She ses they hante such snowing wather in London and what makes it the more terrabel we hante Cole to burne which shee is sorrey for but their was an opertunity and Shee desired to go and keep Chrismas att Burlinton. So I wraped her in a dubel gound after Shee was drest and gave her sum good advise to keep her selef warme and she wente a way while it snowed faste. I hope shee got thair safe but I have not heard. The marbel fireplaces is come safe but be Kind eneuef to tell our worthey friend Mr. Collinson that thair was not one Case in ither of the Boxes. I sente for our Cusin Wilkison to take the marbel ought and Stueby to take Care of the bundel of Levess but it was not thair. The Mantel is quite Curis indeed, but I donte remember wather you sed in what room the beste [?] shold be put. Yisterday I Spook to Nabor Headock but he ses thair is no such Thing as painting till next March with ought the wather shold olter verey much so I muste indever to make my slef as esey as I Can but I did raly think I shold a bin allmoste ready to a mouefed as soon as this wather has brook up.

I send you a Bill inclosed Robinson is returned but did not see Mr. Foxcrofte. He staid thair as Long as his money lasted and longer. Foxcroft had a graite Cold and Co[u]ld not venter over as it was contrarey to the advise of his Doctor but Mr. Rolfe ses he writes him he shall be in town the end of this munth but I donte think he Can for shold it be ever so good wather the rhodes wold not be pasobel but I leve it as I know things will be as thay will.
I forgot wether I told you I had maid inquirey and anserd Mr. Chew and inquired a bought Thomas Millers Houses. Amos Struttel has Bought them at one third more than they air worth indeed I wold not a given a bove halef he has for them. I have had one letter from Sister mecom her youngest grand child is dead mabe I wrote that before. Cusin Devenporte is Cume home laste evening Col. Boqet [Bouquet] was to see us and Mr. Orrey. Salley will write I beleve this poste. All our friends and nabers is well, our good naber Soumains is well. We have receved our mrs Stephens letter by a friend by N. Yorke. We air glad to hear Ante Rookxs is better my Love to them and all our good friends our mr Bartram was to see us and asked us to celebrate his Birthday and his Dafters marag. Shee is sed [illegible] toke a young Marchant in town. We did not go. The wather was so sharpe. God bless you my dear Child. I am your afeckshenit wife
D Franklin
I long to know hough your Arm is and wather John was of aney Sarvis to you I hope you did not meet with any hurt in the passag.
 
Endorsed: Mrs Franklin Jan. 11. 1765 Answd
